LA\,»\J Lasa;>@av

FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

lN THE INTERMEDIATE COURT OF APPEALS

 

¢*~Q
32
‘ ¢"-23
OF THE STATE OF HAWAl l §§
w iii
---oOo--- `d F”
ig z §§ §
`sV’ 55 §
v .  va
mg C.t°;
LH

sTATE oF HAwAri, P1aintiff-Appei1ee,
TIMOTHY A. WALSH, Defendant-Appellant
NO. 2979O

APPEAL FROM THE CIRCUIT COURT OF THE SECOND CIRCUIT
(CRIMINAL NO. 08-l-O4l8(3))

ORDER OF AMENDMENT
(By: Foley, Presiding Judge, Fujise and Reifurth, JJ.)
IT lS HEREBY ORDERED that the Published Opinion of the

is amended as follows:
line l, the word

Court filed on May 26, 20lO,
In the third paragraph on page l,
should be deleted and replaced with the word "vacate"

"reverse"
so that the sentence reads:

For the reasons discussed below, we vacate the
line l4, the

In the first full paragraph on page lO,
word "reverse" should be deleted and replaced with the word
"vacate" so that the sentence reads:

therefore vacate and remand to the circuit court for a new
The Clerk of the Court is directed to incorporate the
foregoing change in the original opinion and take all necessary

steps to notify the publishing agency of this change.
Honolulu, Hawafi, May 27, 20lO.

z ¢'Q,,L//Q\

Presiding Judge

léssociate Jud 

Associate Judge